Citation Nr: 0023360	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease (DJD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1969.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for DJD of the cervical spine.

In February 1999 the RO determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for DJD of the cervical 
spine.

In March 2000 the Board of Veterans' Appeals (Board) remanded 
the case to the RO in response to the veteran's request for a 
hearing before a Member of the Board at the RO.

The veteran provided oral testimony before the undersigned 
Member of the Board in June 2000, a transcript of which has 
been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, despite the RO's 
February 1999 determination reopening the veteran's claim, 
the Board will proceed with a determination of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for DJD of the cervical 
spine.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for DJD 
of the cervical spine when it issued a rating decision in 
December 1994.  

2.  Evidence submitted since the final December 1994 rating 
decision bears directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim for entitlement to service connection for DJD 
of the cervical spine is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1994 rating decision 
wherein the RO denied entitlement to service connection for 
DJD of the cervical spine is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for DJD of 
the cervical spine is well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The evidence which was of record prior to the December 1994 
rating decision wherein the RO denied the claim of 
entitlement to service connection for DJD of the cervical 
spine is reported in pertinent part below.

The service medical records show that in October 1968 while 
the veteran was in Germany, he was at a gymnasium jumping on 
a trampoline, fell, and landed on his left side, hitting his 
left arm with the left knee.  At the time, he was reported to 
have sustained an injury, which according to him, was to his 
neck.  There was no loss of consciousness and he was admitted 
for observation.  

On examination there was limitation of motion of the neck and 
tenderness over the spinal processes of the cervical 
vertebrae.  There were some initially reported sensory 
changes in the left upper extremity.  X-rays were negative.  
He was given conservative treatment including a cervical 
halter traction, on and off with weights.  He was placed on a 
physical therapy program which consisted of ice massage and 
range of motion exercises.  He became entirely asymptomatic 
and was discharged to duty after 8 days without a profile 
limitation or any return appointment.  The final diagnosis 
was neck contusion.

At the time of his separation examination in July 1969, there 
were neither complaints nor clinical findings of any neck 
disability.  Historically, he reported that the prior summer, 
he had been placed in neck traction for an injury. 

On VA examination in July 1970 the veteran reported that he 
had sustained a neck injury in 1968.  When questioned on the 
examination about the residuals of the injury on a 
trampoline, he said that nothing bothered him.  He had not 
had any neck symptoms since he was discharged from the 
hospital in the latter part of October 1968.  The numbness of 
the left side of his body subsided.  He was not aware of any 
muscular weakness.

On examination there was no evidence of neurological 
impairment.  On orthopedic examination he had no complaints 
of tenderness or motion limitation.  Cervical spine X-rays 
were said to show normal curvature of the spine and alignment 
and interspacing of the vertebrae.  There were "minimal 
osteoarthritic changes" with minimal narrowing in the 
intervertebral foramina between C-3 and C-4.  

The VA examiners concluded that the veteran had no residuals 
of disease or injury to the cervical spine, and that the neck 
was asymptomatic.

The RO determined in August 1970 that the veteran had no 
residuals of an inservice neck injury and denied his claim.

VA outpatient reports from September 1988 to October 1994 
show that the veteran had periodic complaints of shoulder 
problems, neck and head pain.  The clinical records indicated 
that he had had another neck injury in a fall in November 
1987, and was also treated for right shoulder impingement.  
He had also undergone surgical fusion of two lumbar vertebrae 
in 1979.  It was noted that he was a scaffold climber at 
work. 

An outpatient notation in September 1988 shows that he had a 
fall in 1968 and "reinjured the right shoulder and ? neck in 
1987".  He had full range of motion at that time but 
tenderness of the cervical spine, particularly at the dorsal 
aspects of C-6 and C-7.  A follow-up notation was made that 
he had had headaches and cervical pain which had become worse 
in the past 10 months after the 2nd injury.

In January 1994 he was seen for neck pain.  Examination 
showed mild paravertebral muscle spasm.  X-rays showed mild 
degenerative joint disease of the cervical spine.

In December 1994 the RO denied entitlement to service 
connection for DJD of the cervical spine as not related to a 
service reported contusion to the neck, and that the current 
disorder was the result of post service causes.

The evidence associated with the claims file subsequent to 
the December 1994 rating decision is reported in pertinent 
part below.

Subsequent VA outpatient records show ongoing care for pain 
syndrome and indications of degenerative joint problems in 
one or the other knee, shoulder and throughout the spine.

On VA examination in October 1997 the veteran reported that 
he had had neck pain ever since the trampoline accident in 
Germany.  Reportedly he had received treatment for his back 
in 1970 and 1971 at the VA hospital in Houston, Texas.  He 
was receiving disability benefits from the Social Security 
Administration on the basis of his neck and back 
disabilities.  He reportedly had previously worked as an 
electrician.  He underwent a lumbar fusion in 1979.  He had 
been in receipt of benefits from Workman's Compensation.  
Pertinent diagnoses were DJD of the cervical spine and 
degenerative disc disease of the lumbar.  X-rays confirmed 
that he had had an L-5 laminectomy.  There was also X-ray 
evidence of mild joint space narrowing and degenerative 
changes at the C-6/C-7 level.  There were posterior 
osteophytes causing minimal encroachment on the right and 
left neural foramina at that level.  

On the associated psychiatric evaluation it was concluded 
that the veteran had a pain disorder associated with both 
psychological and general medical conditions as well as 
depressive disorder; the pain disorder was said on Axis III 
to be due to status post trampoline accident and status post 
L-4/L-5 fusion in 1979.

A statement was received from MDD, MD, dated in November 
1998, and titled "Initial Office Visit", noting that the 
veteran had been seen at that time with complaints of neck 
pain and stiffness with thoracic spine pain.  The physician 
noted that he had previously seen the veteran and performed 
surgery on him in approximately 1979 or 1980; the veteran had 
reportedly done well with his low back problems.  The veteran 
had said that his neck problems dated from an injury in 1968 
when he fell on a trampoline.  There was paravertebral muscle 
spasm in the cervical area on examination.  X-rays showed 
degenerative changes.  

Clinical impression was (1) degenerative cervical disc 
disease; (2) chronic myofascial cervical pain; (3) cervical 
disc herniation at C5-6; (4) thoracic bony injury with 
thoracic spondylosis.  Dr. MDD recommended that the veteran 
undergo a magnetic resonance imaging (MRI).  He felt that 
given the history of military accident, the degenerative 
changes were a result thereof.

A follow-up report dated was filed in December 1998 from MDD, 
MD, to the effect that the veteran had been reevaluated and 
had an MRI which was consistent with spondylosis from a 
discogenic injury at the C-5/C-6 level.  Other levels were 
normal.  He also had mild disc degeneration at T-7/T-8 
without significant herniation.  Dr. MDD concluded that in 
his opinion, in sum, the cervical spine problem particularly 
was related to the 1968 accident; and that this was 
consistent with a disc herniation that was noted at that time 
and has now become spondylitic in an unstable segment.

The veteran has indicated that he contacted the private 
facility wherein he had lumbar spine surgery in 1979 and 
while they have no "hard copies" of such records, they do 
have microfiche of the pertinent records.

After receipt of the private physician's statement, the RO 
forwarded the case to a VA examiner, along with the entire 
claims file, for an opinion as to whether it was as likely as 
not that the veteran's current cervical spine condition was 
caused by military service.  And also to confirm or deny the 
private physician's statement with regard to the cervical 
spine condition, along with reasons for such opinion.

An extensive VA assessment of the claim was undertaken in 
February 1999, a report of which is in the file.  The 
inservice medical records were discussed in detail, as were 
the post-service VA examination in 1970 and the industrial 
injury which resulted in the 1979 surgery in the lumbar 
spine.  The evaluator noted that there were no VA records 
from the period thereafter until 1987, at which time the 
veteran was seen by VA for shoulder, neck and back pain after 
having fallen from a ladder and injured his neck sometime 
prior thereto, namely in 1987.  

It was also noted that when the veteran was seen in late 1988 
for the same complaints, he reported that his major neck, 
upper back and right shoulder pain had begun after his fall 
from the ladder approximately one year earlier.

The VA evaluator opined that



Cervical spondylosis can be the result of 
either a single significant trauma event 
or a result of multiple microtraumata or 
as part of the normal aging process or 
job-related repetitive stress or 
recreational repetitive stress.  The most 
common location for development of 
microtraumata, aging process in the neck 
is at the C5-C6 disc (sic) level.  

The veteran's changes are noted at this 
level and began to appear at the mid-40 
age level which is consistent with 
repetitive microtraumata onset of 
occurrence time.  He also had 
radiographic evidence of spondylosis 
changes of the thoracic and lumbar spinal 
regions suggesting an etiology other than 
a single traumatic event.  The changes in 
the neck did not seem to appear 
radiographically until the early 90s, 
about 24 to 26 years after his 1968 
injury.  

In the meantime, he had worked 
construction as an electrical technician; 
both jobs being associated with 
significant stress in the spine and upper 
extremities; and had a second injury to 
his neck in 1987.  This second injury 
seems to be the one that brought about 
the more acute and prolonged neck and 
upper back symptoms.  His work types have 
also been identified with repetitive 
stress syndromes of the spinal areas and 
shoulder girdles of a myofascial type.  
Much of his symptoms and findings have 
been described as myofascial in his VA 
medical records.  

It is well-recognized in the medical 
literature that trying to correlate 
radiographic findings of spondylosis with 
actual symptoms and specificity of 
diagnosis is very difficult, without 
performing numerous studies, some of 
which are invasive in nature.  

Many individuals have radiographics 
similar to this veterans; and have 
absolutely no symptoms at all.

Without more documentation of chronic 
neck symptomatology consistent with the 
problems recognized as related directly 
to cervical disc disease and degeneration 
for the period of 1969 to 1988, I would 
be hard-pressed to consider the neck 
injury of 1968 as the origin of his 
current radiographic changes and 
symptoms.  [emphasis added].

The changes in symptoms are certainly 
compatible with repetitive microtraumata 
and myofascial pain syndromes related to 
his past post-service employment.  
Perhaps Dr. (DD)'s records could clarify 
this issue better if they could be 
obtained.  

I would therefore state that in my 
opinion, I do not believe that his 
current neck problems are elated to his 
1968 injury at a likely level of 
correlation.  [Emphasis added].

Another statement from Dr. MDD, dated in April 1999, was to 
the effect that the veteran continued to have neck pain.  
Again the physician felt that this was due to prior trauma 
and suspected this had to be related to his 1968 neck injury.  
Moreover, it was felt that if this were a result of aging, 
there would be changes at all levels.

A VA request was made in May 1999 for further documentation 
from Dr. MDD.  A written annotation came back on the request 
to the effect that the office was "unable to sign 
document"...and Dr. (D) wasn't in practice in 1979".

At the June 2000 hearing before the undersigned, the veteran 
testified at length and in detail as to his ongoing cervical 
complaints.  The documents he submitted (and on which there 
was waiver of initial RO consideration) consisted of 
duplicates of previously submitted outpatient reports showing 
ongoing cervical pain.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).





Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 



If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
Court "effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

In general, in any case, the threshold question to be 
answered is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (1999).

In some circumstances VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991), to advise a claimant of the new and 
material evidence needed to complete his/her claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).


In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

For the purpose of determining whether a claim is well 
grounded, evidence support thereof must be accepted as true 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Hensley v. West, No. 99-
7029 (Fed. Cir. May 12, 2000).  

In a very recent nonprecedential decision, the Court again 
cited Hensley and reiterated that the burden of persuasion 
for establishing a well-grounded claim is unique and uniquely 
low.  Mihelcic v. Gober, No. 98-1216 (Vet. App. Aug. 1, 
2000).  

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  And while such a medical opinion may 
be rejected if the factual history relied on by the physician 
is inaccurate, this rejection is limited to the merits 
adjudication stage.  See Swann and Justus cases, op. cit.

Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).  

In Caluza, op., cit., the Court has described what is 
"satisfactory evidence" as relates to 38 U.S.C.A. § 1154(b), 
i.e., "satisfactory lay or other evidence". "Satisfactory 
evidence" has been interpreted in different contexts to mean 
everything from evidence which convinces "beyond a reasonable 
doubt" or "to a reasonable certainty".  

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the Court 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  

However, such a definition must not be applied in a way that 
would deprive section 1154(b) of effect, specifically that 
the claimant's lay evidence prevails unless it is rebutted by 
"clear and convincing evidence to the contrary".  In that 
context, clear and convincing evidence is a higher 
evidentiary standard than the preponderance-of-the-evidence 
standard imputed by the benefit-of-the-doubt rule, because 
the evidence must be in equipoise before the benefit of the 
doubt applies. See Olson, supra.  

"When 'interpreting a statute, the Court will not look merely 
to a particular clause in which general words may be used, 
but will take in connection with it the whole statute'".  
Kokoszka v. Belford, 417 U.S. 642, 650 (1974) (quoting other 
cases).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples).  

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, etc.  See State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  In determining 
whether documents submitted by a veteran are "satisfactory" 
evidence under section 1154(b), a VA adjudicator may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran. 

The Court, however, in several cases [including Caluza at 
507], has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  It 
does not absolve a claimant from submitting a well-grounded 
claim for service connection.  Although section 1154(b) 
relaxes the evidentiary requirement as to the evidence needed 
to render a claim well grounded, that section deals only with 
the occurrence of an event, i.e., "whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required."  See also 
Robinette v. Brown, op. cit. (layperson's account of what 
physician told him did not constitute "medical" evidence in 
context of determination of well-groundedness because 
"medical" nature of such evidence was too attenuated and 
unreliable).

Of course, the Secretary is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for DJD 
of the cervical spine.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The December 1994 RO decision is the most recent final 
decision, and is thus the one from which the issue is 
currently raised as to new and material evidence.  As the 
Board noted earlier, the RO denied entitlement to service 
connection for DJD of the cervical spine on the basis of its 
not being related to a contusion to the neck sustained in 
service, but rather to post service causes.

The pertinent evidence which has been added to the record 
since 1994 consists of a substantial quantity of medical 
documentation from private and VA physicians.  While some of 
this is cumulative and repetitive in nature, much of it 
provides the first critical analysis of the veteran's DJD of 
the cervical spine, and the possible etiological causation.  
This evidence contains competent medical opinion suggesting 
that the veteran's DJD may in fact be of service origin.  
This particular competent medical evidence was not of record 
prior to the December 1994 rating decision wherein the RO 
denied entitlement to service connection for DJD of the 
cervical spine.  The Board finds that the above evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
DJD of the cervical spine, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded.


Whether the claim of entitlement to 
service connection for DJD of the 
cervical spine is well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

As noted in the regulatory and judicial criteria discussed 
above, the threshold for finding a case to be well grounded 
in such a circumstance is much lower than for an ultimate 
substantive grant of service connection.

In this case, given the veteran's statements and the service 
records themselves relating to a trampoline incident, there 
is an adequate basis to conclude that the first element has 
been met.  The veteran has been diagnosed with DJD of the 
cervical spine.  And finally, there is recent private medical 
opinion which indicates a nexus between the veteran's post 
service diagnosed DJD of the cervical spine and the in-
service traumatic injury.  Therefore, the claim of 
entitlement to service connection for DJD of the cervical 
spine is well grounded, and is further addressed in the 
remand portion of this decision.


ORDER

The veteran, having submitted new and material evidence, the 
claim of entitlement to service connection for DJD of the 
cervical spine is reopened.

The veteran has submitted a well grounded claim of 
entitlement to service connection for DJD of the cervical 
spine.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses that 
the VA examiner in February 1999 requested that the medical 
treatment reports from Dr. MDD from 1979 be obtained for the 
purpose of providing an informed opinion as to the etiology 
of the veteran's DJD of the cervical spine.  There are 
several entries in the record referable to lumbar spine 
surgery in 1979 or 1980.  Dr. MDD has himself acknowledged 
having performed such surgery.  The effort by the RO to 
obtain these specific records from the medical center wherein 
Dr. MDD was employed resulted in a response that Dr. MDD was 
not in practice in 1979.  

In view of the repeated statements on file referable to 
previous lumbar spine surgery in 1979 or 1980, the Board is 
of the opinion that another attempt should be made to obtain 
the subject records.  Moreover, the record clearly shows that 
the veteran was a recipient of Workmen's Compensation 
benefits for spinal disability, and he has reported that he 
is also in receipt of disability benefits from the Social 
Security Administration for neck as well as back 
disabilities.  As the Board reported earlier, the veteran 
advised on examination that he was treated at the VA Medical 
Center in Houston, Texas in 1970-71 for his back.  The 
evidentiary record is sorely lacking in needed medical 
documentation from the time of the veteran's separation from 
service until the late 1980's.  



Despite the reported post service trauma sustained by the 
veteran in the industrial environment which undoubtedly 
constitutes an etiology for variously diagnosed spinal 
symptomatology, the Board notes, as was emphasized by the 
veteran's representative at the June 2000 hearing, 
degenerative arthritic changes in the cervical spine were 
already in evidence on VA radiographic study conducted in 
July 1970.  The VA and private medical opinions of record 
include no commentary as to these osteoarthritic changes.  It 
is not even clear whether the medical professionals were 
aware of such changes.

The Board is of the opinion that the evidentiary record as 
presently constituted is far from complete, and must be 
supplemented by the above-mentioned VA hospital records from 
1970-71, clinical records associated with disability awards 
from Workmen's Compensation and the Social Security 
Administration, and the treatment reports of Dr. MDD.  The 
veteran should also be afforded the benefit of examinations 
by VA specialists in orthopedics and neurology who will have 
a more complete medical evidentiary record upon which to 
predicate informed opinions.

In light of the above, the case is remanded for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to his treatment for 
spinal symptomatology since service.  




After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, particularly those 
referable to treatment of the veteran at 
the VA Medical Center in Houston, Texas, 
in 1970-71, and thereafter.  The RO 
should make another attempt to obtain the 
medical records of Dr. MDD, referable to 
lumbar surgery in 1979 or 1980, and 
thereafter.  

2.  The RO should request and associate 
with the claims file the records 
pertinent to the veteran's Workmen's 
Compensation Claim referable to post 
service industrial injury, as well as all 
medical records upon which the award of 
benefits was predicated.  If the above 
requested records are not available, 
documentation to that effect must be 
associated with the claims file.

3.  The RO should contact the Social 
Security Administration and request the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist, or other appropriate 
medical specialists, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of the veteran's 
DJD of the cervical spine.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
each examiner prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners must be requested to 
express opinions as to whether the 
veteran's DJD disease of the cervical 
spine is at least as likely as not, 
wholly or partially related to a 
contusion to the cervical spine in 
service.  The attention of the examiners 
must be directed to the osteoarthritic 
changes of the cervical spine already 
reported in July 1970 on VA radiographic 
study.  The examiners must be requested 
to opine as to whether these 
osteoarthritic changes reflect residuals 
of the contusion to the cervical spine 
reported during service, and reflect the 
beginnings of the DJD of the cervical 
spine diagnosed several years later.  The 
examiners must be requested to evaluate 
all post service trauma as factors, if at 
all, in the development of the veteran's 
DJD of the cervical spine.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for DJD of the 
cervical spine.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

